Citation Nr: 1202719	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-20 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to non-service-connected burial benefits.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  He died in September 2008.  The appellant in this case has described herself as the Veteran's daughter, and it is shown that she bore the expense of his burial.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to VA burial and plot or interment allowances.  The appellant pursued an appeal only as to the denial of VA burial benefits. 


FINDINGS OF FACT

1.  The Veteran was declared dead at a private medical center in September 2008 in the emergency room.

2.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

3.  The preponderance of the evidence is against a finding that the Veteran had a claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.

4.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and, upon his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.



CONCLUSION OF LAW

The criteria for entitlement to VA burial allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants for VA benefits of any information necessary to submit in order to complete and support a claim, and to assist claimants in the development of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, it does not appear that the VCAA is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Claims for burial benefits are found in Title 38, United States Code, Chapter 23, and not Chapter 51.  Accordingly, the Board finds that no further action is necessary, inasmuch as the VCAA is not for application in this case.

At any rate, the appellant was provided with notice of the regulations used to decide this case in the April 2010 statement of the case, where the VA adjudicator laid out in detail why her claim for burial benefits did not meet the requirements. 


Factual Background

The Veteran had active service in the United States Army from March 1968 to December 1969.  His DD Form 214 does not show that he received an award or decoration based on combat.  

The service records show that he contracted infectious hepatitis in 1969 while he was still in Vietnam.  He returned to the states and was hospitalized for approximately five weeks and was discharged to duty.  The November 1969 separation examination shows that clinical evaluation of the endocrine system was normal.  

In December 1969, the Veteran filed a claim for service connection for hepatitis.  In a May 1970 VA examination report, the examiner found no residuals of hepatitis.  In a June 1970 rating decision, the RO denied service connection for residuals of infectious hepatitis.

The Veteran was declared dead at a private medical center in September 2008 in the emergency room in Tennessee.  The death certificate lists the immediate cause of death as cardiac arrest/cirrhosis of the liver due to or as a consequence of hypertension and peripheral neuropathy due to or as a consequence of benign prostatic hypertrophy and pancreatitis.  

During the Veteran's lifetime, service connection had not been established for any disability, nor is there any indication that the Veteran was ever in receipt of VA compensation or pension.  At the time of his death, the Veteran was pursuing a claim for service connection for posttraumatic stress disorder and depression.  As to his pending claim, he had submitted an October 2004 private medical opinion, wherein the psychiatrist diagnosed the Veteran with PTSD and major depression, which he attributed to the Veteran's service.  

The Veteran underwent a VA psychiatric examination in April 2005.  There, the Veteran reported he had engaged in combat.  The examiner diagnosed alcohol dependence and adjustment disorder with depressed mood.  He stated the Veteran's adjustment disorder with depressed mood was his being unable to work in the recent past because of his multiple medical problems and was not related to service.

In June 2007, the Veteran submitted VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), and provided a description of his in-service stressor.  He wrote that he had to do guard duty around the compound that had generals and that he was made a "sergeant of guard" (although he noted he never received a stripe for this).  In this duty, he had to try and wake up the guys that had drunk too much or had done drugs, which had caused him more stress because he had to be responsible.  He also expressed worrying about mortar and rocket attacks and that several members of his group were killed but he could not remember names. 

In a June 2008 VA Memorandum, the Joint Services Records Research Center (JSRRC) coordinator made a formal finding that the Veteran had provided a lack of information to corroborate his stressors after being asked on multiple occasions to provide specific dates and locations.

In August 2008, the Veteran submitted a statement from a private physician who wrote that the Veteran's current depression was related to PTSD due to combat service.  

In September 2008, appellant submitted an application for VA burial benefits along with documentation indicating that she, along with her brother (the Veteran's son) had personally borne the costs of the Veteran's final expenses.  She indicated that she was not claiming that the cause the Veteran's death was due to service.


Analysis

Funeral and burial expenses of a deceased veteran are payable if the veteran died of a service-connected disability.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2011).

If the veteran's death was not service-connected, a burial allowance may be paid under the certain circumstances, which are described below.

If, at the time of death, the veteran was in receipt of VA pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or the veteran had an original or reopened claim for either compensation or pension pending, and, in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death. 38 U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. §§ 3.1600(b)(1),(2) (2011).

A nonservice-connected burial allowance may also be payable if the deceased was a veteran of any war or was discharged or released from active military service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State); and there is no next of kin or other person claiming the body of the deceased veteran, and there are no available sufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).

In addition, a nonservice-connected burial allowance is payable if the veteran died from nonservice-connected causes while properly hospitalized by the VA.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the claim for non-service-connected burial benefits.  The reasons follow.  

At the time of his death, the Veteran was not receiving VA compensation or pension benefits.  38 C.F.R. § 3.1600(b)(1).  While the Veteran had a pending claim for service connection for PTSD and depression, the Board finds that the evidence of record on the date of the Veteran's death was not sufficient to have supported an award of compensation or pension effective prior to the date of the Veteran's death.  As to pension benefits, the record shows that the Veteran submitted a claim for pension benefits in November 2006, but then withdrew his claim later that month, acknowledging that his receipt of Social Security Administration benefits would prevent him from obtaining pension benefits.  

As to the Veteran's claim for compensation benefits for PTSD and depression, the Board is aware that there was both positive evidence to support the Veteran's claim and evidence against the claim; however, the Board finds that the evidence that supported the claim was lacking.  For example, the Veteran had submitted an October 2004 statement from a private psychiatrist, who diagnosed the Veteran with PTSD and major depression.  The problem with this medical opinion is that the examiner did not have an accurate history.  For example, the examiner wrote that the Veteran "denied ever being an alcoholic."  The evidence in the file is replete with the Veteran being an alcoholic, being unable to stop drinking, and developing multiple disabilities due to his alcoholism.  See August 2004, October 2004 and February 2006 private medical records and death certificate.  Additionally, this private examiner reported multiple in-service stressors that the Veteran did not report when he completed the VA Form 21-0781, which has caused the Board to further question the accuracy of the facts provided at the time of the October 2004 private examination report.  Further, the Veteran's service treatment records and service personnel records do not establish that the Veteran engaged in combat.  Thus, the stressors he described would have needed corroboration.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) ("[T]he noncombat veteran's testimony alone is insufficient proof of a stressor."); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

As to the August 2008 medical opinion, the Board accords no probative value to that medical opinion, as the examiner provided a medical opinion without any rationale or any indication upon what facts he based this opinion.  Rather, the August 2008 document shows that the examiner checked off the box that states that depression was due to PTSD due to Vietnam combat service.  A cursory opinion like this has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran claimed in a statement during his claim for service connection for PTSD and depression how nervous he was throughout service, but when he was discharged from service, he denied ever having or having then frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  See Report of Medical History, dated November 1969.  Thus, the Veteran's allegations during his claim lack credibility.

For these reasons, the Board finds that the evidence was not sufficient on the date of the Veteran's death to have supported an award of compensation benefits prior to the date of the veteran's death.  See 38 C.F.R. §3.1600(b)(2).  

The appellant made an allegation that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).  Specifically, she states that the Veteran was discharged due to the hepatitis diagnosis.  The service treatment records do not support that allegation.  The Veteran's separation examination in November 1969 and the VA examination in May 1970 showed no residuals of the infectious hepatitis the Veteran contracted while in service.  Regardless, the record on appeal does not show that: the Veteran's body was held by a State, or political subdivision of a State; no next of kin or other person claimed the body; and/or that there were insufficient available resources to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  Rather, in her September 2008 application for VA burial benefits, the appellant explained that she and her brother had borne the Veteran's last expenses.

Finally, the record on appeal does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  38 C.F.R. §§ 3.1600(c), 3.1605.  Instead, the death certificate shows that the Veteran died while in the emergency room at St. Mary's hospital, a private facility.  

In reaching this decision, the Board has carefully considered the appellant's contentions.  Although the Board recognizes the honorable service of the Veteran, and while sympathetic to the appellant's arguments, as the discussion above illustrates, the law and regulations governing the payment of burial benefits establish very specific eligibility requirements for such benefits.  Under these guidelines, the Board finds the preponderance of the evidence is against the claim, and the-benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


